DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  
“recursive regression technique” should apparently be “a recursive regression technique”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "manually selected".  It is unclear what structure the limitation is using as there is no reference to a selection module or unit. For the purposes of examination, the limitation is interpreted as being selected by a user.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites “extracting feature data from the EMG data of the single ended channels of the electrode array” whereas the claim which it depends on recites “extract feature data from the EMG data of the differential channel pairs” where the differential channel pairs are part of the single-ended channels of the electrode array. It is unclear how claim 3 further limits the subject matter of the claim it depends on.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are all within at least one of the four categories.

The independent claim 1 recites:
determine differential channel pairs for the single-ended channels of the electrode array associated with the EMG data; 
align the feature data to movement cue data of the training movement cue; 
select a feature data set from the feature data as training input to a decode model configured
to correlate the feature data set to an intended movement; and 
The independent claim 11 recites:
determining differential channel pairs for the single-ended channels of the electrode array;
selecting a feature data set from the feature data of the differential channel pairs; 
The independent claim 19 recites:
determine differential channel pairs for the single-ended channels of the electrode array; 
select a feature data set from the EMG data of the differential channel pairs and the single- ended channels of the electrode array based in part on the EMG amplitudes; 

The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
	
The claimed steps of determining, aligning and selecting can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.

Regarding the dependent claims 2-10, dependent claims 12-18 and dependent claim 20: the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  For example, dependent claims 12-18 recite steps (e.g. selecting) that can be performed in the mind.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in claims 11-18 are not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for receiving, extracting, inputting, providing, calculating, updating, configuring, aligning and modifying merely invoke a computer as a tool.
The data-gathering step (extracting) and the data-output step (updating) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for receiving, extracting, inputting, providing, calculating, updating, configuring, aligning and modifying. 
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide information about neuromuscular signals. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer for receiving, extracting, inputting, providing, calculating, updating, configuring, aligning and modifying. The claims do not apply the obtained data to a particular machine. Rather, the data is merely output in an post-solution step.

The additional elements are identified as follows: an electrode array, a processor, a memory device, a non-transitory machine-readable storage medium.

Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant' s specification (Fig. 9) which discloses that the comprise generic computer components that are configured to perform the generic computer functions (e.g. receiving, extracting, inputting, providing, calculating, updating, configuring, aligning and modifying) that are well-understood, routine, and conventional activities previously known to the pertinent industry; and 
the non-patent literature cited herewith:   
Di Pascoli, Stefano, et al. "Design and implementation of a wireless in-ovo EEG/EMG recorder." IEEE transactions on biomedical circuits and systems 7.6 (2013): 832-840.
The non-patent literature cited by applicant:
Muceli et al.; "Simultaneous and Proportional Estimation of Hand Kinematics From EMG During Mirrored Movements at Multiple Degrees-of-Freedom." IEEE Transactions on Neural Systems and Rehabilitation Engineering; IEEE; December 13, 2011; Vol 20, Issue 3; Pages 371-378.

Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20120310370 A1; cited by applicant) in view of Kothe (US 20160113587 A1; cited by applicant).

With respect to claim 1, Huang discloses
A system for determining an intended movement from neuromuscular signals (see paragraph 0024), comprising: 
an electrode array (see paragraph 0026, multiple electrodes); 
at least one processor (see paragraph 0027, graphic processing unit (GPU)); 
a memory device (see paragraph 0027, flash memory) including instructions (see paragraph 0027, algorithms) that, when executed by the at least one processor, cause the system to: 
receive electromyography (EMG) data via single-ended channels of the electrode array (see paragraph 0030), wherein the EMG data is associated with a training movement performed by a user in response to receiving a training movement cue (see paragraph 0063, subject was instructed to perform tasks in training sessions); 
[…];
extract feature data from the EMG data (see paragraph 0032, EMG features are extracted) […]; 
align the feature data (see paragraph 0033, EMG features are concatenated to identify user intent) to movement cue data of the training movement cue; 
select a feature data set from the feature data as training input to a decode model configured to correlate the feature data set to an intended movement (see paragraph 0032-0034, EMG features that characterize individual EMG signals are extracted for analysis and processed by an EMG pattern recognition algorithm which can be a decode model); and 
configure the decode model using the feature data set (see paragraph 0033, the operation of the EMG pattern recognition algorithm is adjusted for reliability).
	Huang does not disclose: determine differential channel pairs for the single- ended channels of the electrode array associated with the EMG data; extract feature data from the EMG data of the differential channel pairs.
	Kothe teaches determining differential channel pairs for the single- ended channels of the electrode array associated with the EMG data (see paragraph 0029, multi-channel signals can include EMG signals where the multi-channel signal can include a single-channel signal augmented to multiple channels) and extracting feature data from the EMG data of the differential channel pairs (see paragraphs 0090-0091, forming the linear transform (data) can include classifying signal components of the multi-channel baseline signals and see paragraph 0109, data extraction).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added instructions that cause a processor, as disclosed by Huang, to do steps, taught by Kothe, because the addition would have resulted in the predictable result of further analyzing EMG signal data.  

With respect to claim 2, all limitations of claim 1 apply in which Huang further discloses
the electrode array comprises a surface electrode array (see paragraph 0061, surface EMG electrodes).

With respect to claim 3, all limitations of claim 1 apply in which Huang further discloses
the memory device includes instructions that, when executed by the processor, cause the system to further extract the feature data from the EMG data (see paragraph 0034, feature extraction of EMG signals) of the single-ended channels of the electrode array.

With respect to claim 6, all limitations of claim 1 apply in which Huang further discloses
the feature data set is selected from the feature data of differential channel pairs having a higher correlation with training movement data as compared to the feature data of other differential channel pairs (see paragraph 0035, the process compares current feature vectors with previous recorded feature vectors and see paragraph 0063, training data was collected to evaluate pattern recognition algorithm).

With respect to claim 7, all limitations of claim 1 apply in which Huang further discloses
the feature data set is manually selected (see paragraph 0070, training results were manually loaded for testing).

With respect to claim 9, all limitations of claim 1 apply in which Huang further discloses
the memory device (see paragraph 0027, flash memory) includes instructions (see paragraph 0027, algorithms), when executed by the processor, cause the system to further update decode model coefficients using a new feature data set obtained via new training movement cue data (see paragraph 0046, the model is restarted by changing the parameters when it detects a change in a new sample data).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Kothe as applied to claim 1 above, and further in view of Tian (“Application of multi-output support vector regression on EMGs to decode hand continuous movement trajectory”).

With respect to claim 4, all limitations of claim 1 apply in which Huang discloses the feature data is aligned to the training movement cue.
	Huang and Kothe do not disclose the feature data is aligned to the training movement cue using at least one of: a global shift correlation technique, a global shift recursive regression technique, a trial by trial correlation technique, or a trial by trial recursive regression technique.
	Tian teaches a trial by trial recursive regression technique (see Abstract, multi-output support vector regression; see Introduction second paragraph, recursive methods to predict intended states from EMG signals; see section 2.3, a support vector regression model).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a technique taught by Tian to the system disclosed by Huang and Kothe because the addition would have resulted in the predictable result of further decoding intended movements of a user.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Kothe as applied to claim 1 above, and further in view of Yeom (“An adaptive M-wave canceler for the EMG controlled functional electrical stimular and its FPGA implementation”).

With respect to claim 5, all limitations of claim 1 apply in which Kothe further teaches the feature data set is selected from the feature data of differential channel pairs using a recursive regression technique (see paragraph 0019, regression-based techniques for artifact removal).
	Huang and Kothe do not teach the feature data are selected from the feature data of differential channel pairs using a Gram-Schmidt technique.
	Yeom teaches a Gram-Schmidt technique (see Abstract and see Introduction, a Gram-Schmidt (GS) algorithm to filter EMG signals).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a Gram-Schmidt technique as taught by Yeom to select the feature data of the differential channel pairs as taught by both Huang and Kothe because it would have resulted in the predictable result of filtering the feature data (Yeom: see Introduction).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Kothe as applied to claim 1 above, and further in view of Harshbarger (US 20140031952 A1; cited by applicant).

With respect to claim 8, all limitations of claim 1 apply in which Huang discloses the memory device (see paragraph 0027, flash memory) includes instructions (see paragraph 0027, algorithms).
	Huang further teaches that the system further modify decode output data using a threshold parameter (see paragraph 0043, positive and negative threshold parameters are noted to detect changes) to control sensitivity and stability of decode output provided by the decode model (see paragraph 0033, the operation of the EMG pattern recognition algorithm is adjusted for reliability and see paragraph 0043, sensitivity parameter). 
	Huang and Kothe do not teach that the system further modify decode output data set using a gain parameter to control sensitivity and stability of decode output provided by the decode model.
	Harshbarger teaches a gain parameter (see paragraph 0293, adjusting gains of the decoder).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a gain parameter, as taught by Harshbarger, to the system taught by Huang and Kothe because the addition would have resulted in the predictable result of adding additional parameters to process EMG signal data.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Kothe as applied to claim 1 above, and further in view of Widjaja (“Kalman filtering of Accelerometer and Electromyography Data in Pathological Tremor Sensing System”)

With respect to claim 10, all limitations of claim 1 apply in which Huang or Kothe do not disclose wherein the decode model comprises any one or more of a Kalman filter model, a direct weighted ridge regression Kalman filter model, a Recalibrated Feedback Intention-Trained (Re-FIT) Kalman filter model, a linear regression model, a support vector regression model, a non-linear support vector regression model, or a neural network model.
	Widjaja teaches a Kalman filter model (see Abstract, algorithms based on Kalman filtering).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a Kalman filter model, as taught by Widjaja, to the decode model disclosed by Huang and Kothe because the addition would have resulted in the predictable result of further filtering EMG signal data to estimate joint angles (Widjaja: see abstract).

Claims 11-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harshbarger (US 20140031952 A1; cited by applicant) in view of Kothe (US 20160113587 A1; cited by applicant).

With respect to claim 11, Harshbarger discloses
A computer implemented method for determining an intended movement from neuromuscular signals (see paragraph 0011, methods to decode user movement intent from physiological activity signals), comprising: 
receiving electromyography (EMG) data corresponding to single-ended channels of an electrode array (see paragraphs 0276-0278, neural data which may include EMG signals received from Utah electrode arrays which is known to have single ends), wherein EMG signals are detected by electrodes comprising the single-ended channels of the electrode array and the EMG signals are converted to the EMG data (see paragraph 0278, neural data includes EMG signals); 
[…];
[…];
[…];
inputting the feature data set to a decode model configured to correlate the feature data set to an intended movement (see paragraph 0012, neural interface (NI) system decodes a user movement intent from each signal received by a user and see paragraph 0014, the NI may include a plurality of decode modules and see paragraph 0103, the decoders may each include a set of feature extractors); 
receiving decode output from the decode model indicating the intended movement (see paragraph 0100, decoders output data which may include decoded movement intents); and 
providing the decode output to a device (see paragraph 0012, fusing the movement intents to a decision to control the prosthetic device).
Harshbarger does not disclose: determining differential channel pairs for the single-ended channels of the electrode array; extracting feature data from the EMG data of the differential channel pairs; or selecting a feature data set from the feature data of the differential channel pairs. 
Kothe teaches determining differential channel pairs for the single-ended channels of the electrode array (see paragraph 0029, multi-channel signals can include EMG signals where the multi-channel signal can include a single-channel signal augmented to multiple channels), extracting feature data from the EMG data of the differential channel pairs (see paragraphs 0090-0091, forming the linear transform (data) can include classifying signal components of the multi-channel baseline signals and see paragraph 0109, data extraction) and selecting a feature data set from the feature data of the differential channel pairs (see paragraphs 0090-0091, forming the linear transform (data) can include classifying signal components of the multi-channel baseline signals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added steps taught by Kothe to the method disclosed by Harshbarger because it would have resulted in the predictable result of decoding EMG data received.

With respect to claim 12, all limitations of claim 11 apply in which Harshbarger does not disclose wherein selecting the feature data set from the feature data of the differential channel pairs further comprises calculating EMG amplitudes for the differential channel pairs using the EMG data and selecting the feature data set based in part on the EMG amplitudes.
	Kothe teaches selecting the feature data set from the feature data of the differential channel pairs further comprises calculating EMG amplitudes for the differential channel pairs using EMG data (see paragraph 0026, a quantifiable characteristic of the signal such as the amplitude of the signal can be calculated) and selecting the feature data set based in part on the EMG amplitudes (see paragraphs 0090-0091, forming the linear transform (data) can include classifying signal components of the multi-channel baseline signals and the quantifiable characteristic of the signal which can include the amplitude of the signal).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added steps to the method, as disclosed by Harshbarger, the further selection of the feature data, as taught by Kothe, because the addition would have resulted in the predictable result of further processing the EMG data.

With respect to claim 16, all limitations of claim 11 apply in which Harshbarger further discloses
receiving a movement mode parameter from a user (see paragraph 0435, a movement stop cue and see paragraph 0440, movement cue may indicate when a prosthetic hand is to be returned to neutral position and see paragraph 0449, tunable parameters), wherein the movement mode parameter specifies: a position control mode comprising output for a neutral baseline position associated with non-activity (see paragraph 0446, neutral position), a latching mode comprising velocity control (see paragraph 0456, decoding for each class of movement), and a leaky mode comprising a combination of the position control mode and the latching mode (see paragraph 0441-0443, intent output are produced by algorithms to be sent to a control block and those outputs combine individual outputs).

With respect to claim 17, all limitations of claim 11 apply in which Harshbarger further discloses
providing the decode output to the device further comprises providing the decode output to a prosthesis device (see paragraph 0012, fusing the movement intents to a decision to control a prosthetic device).

With respect to claim 18, all limitations of claim 11 apply in which Harshbarger further discloses 
providing the decode output to the device further comprises providing the decode output to a control device (see paragraph 0012, fusing the movement intents to a decision to control moveable elements of the prosthetic device).

With respect to claim 19, Harshbarger discloses
A non-transitory machine-readable storage medium having instructions embodied thereon (see paragraph 0744), the instructions when executed by a processor (see paragraph 0745): 
receive electromyography (EMG) data corresponding to single-ended channels of an electrode array (see paragraph 0745, data to be used and see paragraphs 0277-0278, neural data which may include EMG signals are received from input devices where the input devices may include Utah electrode arrays which are known to be single ended); 
[…];
[…];
[…];
input the feature data set to a decode model (see paragraph 0042, motor decode engine (MDE) and see paragraph 0356-0357, MDE extracts a set of features from signal inputs) configured to estimate an intended movement based on the feature data set (see paragraph 0748, decode user movement intents); 
receive decode output from the decode model indicating the intended movement (see paragraph 0100, decoders output data which may include decoded movement intents); and 
provide the decode output to a device (see paragraph 0012, fusing the movement intents to a decision to control the prosthetic device).
Harshbarger further discloses determining input signals for the single ended channels of the electrode array (see paragraphs 0277-0278, neural data which may include EMG signals are received from input devices where the input devices may include Utah electrode arrays which are known to be single ended) and selecting a feature data set from the EMG data (see paragraphs 0292-0293, a clinician may select which algorithms to use and tune parameters for the input signals). 
Harshbarger does not disclose: determine differential channel pairs for the single-ended channels of the electrode array; calculate EMG amplitudes for the differential channel pairs and the single-ended channels of the electrode array using the EMG data; or select a feature data set from the EMG data of the differential channel pairs and the single- ended channels of the electrode array based in part on the EMG amplitudes. 
Kothe teaches determining differential channel pairs for the single-ended channels of the electrode array (see paragraph 0029, multi-channel signals can include EMG signals where the multi-channel signal can include a single-channel signal augmented to multiple channels), calculating EMG amplitudes for the differential channel pairs and the single-ended channels of the electrode array using the EMG data (see paragraph 0026, a quantifiable characteristic of the signal such as the amplitude of the signal can be calculated), and selecting a feature data set from the EMG data of the differential channel pairs and the single-ended channels of the electrode array based in part on the EMG amplitudes (see paragraphs 0090-0091, forming the linear transform (data) can include classifying signal components of the multi-channel baseline signals and the quantifiable characteristic of the signal which can include the amplitude of the signal). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added abilities taught by Kothe to the processor as disclosed by Harshbarger because the addition would have resulted in the predictable result of further decoding EMG data.

With respect to claim 20, all limitations of claim 19 apply in which Harshbarger further discloses
the electrode array comprises a surface electrode array (see paragraph 0180, surface EMG with electrodes, Fig. 8) or an implanted electrode array (see paragraph 0196, penetrating electrodes of the Utah electrode array).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Harshbarger in view of Kothe as applied to claim 11 above, and further in view of Hahne (“Linear and Nonlinear regression techniques for simultaneous and proportional myoelectric control”; cited by applicant).

With respect to claim 13, all limitations of claim 11 apply in which Harshbarger discloses inputting the feature data set to the decode model (see paragraph 0012, neural interface (NI) system decodes a user movement intent from each signal received by a user and see paragraph 0014, the NI may include a plurality of decode modules and see paragraph 0103, the decoders may each include a set of feature extractors).
	Harshbarger and Kothe do not teach inputting the feature data set to the decode model further comprises inputting regression coefficient parameters and degrees of freedom (DOF) parameters.
	Hahne teaches inputting regression coefficient parameters (see section D 1, linear regression parameters are part of the function) and degrees of freedom (DOF) parameters (see section D 2, degrees of freedom (DoF) parameters are part of the vectors).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have inputted parameters taught by Hahne to the decode model taught by Harshbarger and Kothe because it would have resulted in the predictable result of achieving independent proportional control of the degrees of freedom (Hahne: see Introduction).

With respect to claim 14, all limitations of claim 13 apply in which Hahne further teaches updating the coefficient parameters with each cycle of input (see Section F, the parameters are updated for the trials) to the decode model.

With respect to claim 15, all limitations of claim 11 apply in which Harshbarger discloses a gain parameter (see paragraph 0293, adjusting gains of the decoder) and a threshold parameter (see paragraph 0315, threshold parameter is included in the validation). Harshbarger further discloses a decode model (see paragraph 0363, motor decode engine) which receives parameters and applies the parameters to the decode output (see paragraphs 0364-0381). 
	Harshbarger and Kothe do not teach receiving DOF gains parameters and DOF threshold parameters from a user and applying the DOF gain parameters and DOF threshold parameters to the decode output.
	Hahne teaches degrees of freedom (DOF) parameters (see section D 2, degrees of freedom (DoF) parameters are part of the vectors).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added degrees of freedom as taught by Hahne to the gain paraments and threshold parameters disclosed by Harshbarger and Kothe in order to apply them to a decode model because it would have resulted in the predictable result of estimating angles of movements in EMG signal data (Hahne: see Introduction).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791